DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	1.	The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

2.	Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Wolfson (US Patent/PGPub. No. 20080191864).


Regarding Claim 1, (currently amended) Wolfson teaches a data processing system ([0058], FIG. 1, i.e. interactive surface and display system), comprising:
a multi-touch surface ([0066], FIG. 1, i.e. interactive surface unit 1) configured for receiving multiple touch inputs ([0066], FIG. 1, i.e. two or more users or objects are in contact) occurring at the same time ([0066], FIG. 1, i.e. their position simultaneously) and generating multi-touch data ([0066], FIG. 1, i.e. their position);
one or more audio sensors ([0063], FIG. 1, i.e. sound card 8) configured for receiving sound and generating audio data ([0063], FIG. 1, i.e. voice to enhance and complement; [0061], FIG. 1, i.e. sound functions); and
a processor ([0104], FIG. 1-2, i.e. smart controller 23) communicatively coupled to (FIG. 1-2, i.e. as shown by the figure(s)) the multi-touch surface and the one or more audio sensors, the processor (i.e. please see above citation(s)) configured for
receiving the multi-touch data and performing gesture recognition ([0065], FIG. 1-2, i.e. position identification unit 5 is responsible for identifying all the contact points) to recognize a gesture ([0065], FIG. 1-2, i.e. contact points),
receiving the audio data and performing voice recognition to recognize a voice command ([0101], FIG. 1-2, i.e. sound card 8 is responsible for outputting voice or music), and
combining ([0063], FIG. 1-2, i.e. enhance and complement) both the gesture and the voice command to perform one or more combined gesture and voice command operations (i.e. please see above citation(s)) on an electronic device ([0058], FIG. 1, i.e. an interactive surface 1 and a multimedia computer 2).
Claim 10 (currently amended) a method for performing data processing (Col. 6, Ln. 40-58, Col. 7, Ln. 1--6, FIG. 1, i.e. multimedia information entering method) is similarly rejected as shown above in Claim 1.
Claim 19 (currently amended) a non-transitory computer-readable storage medium comprising program code for performing data processing (Col. 6, Ln. 40-58, Col. 7, Ln. 1--6, FIG. 1, i.e. disk 9 stores therein a system program 11 … an information integration program 15) is similarly rejected as shown above in Claim 1.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) a patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claim(s) 2-7, 9, 11-16, 18, and 20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfson (US Patent/PGPub. No. 20080191864) in view of Ando et al. (Patent/PGPub. No. EP 0594129).

Regarding Claim 2, (original) Wolfson teaches the data processing system of claim 1, further comprising a display ([0062], FIG. 1-2, i.e. display unit 3/6) for presenting a user interface ([0062], FIG. 1-2, i.e. cursor), the processor (i.e. please see above citation(s)) further configured for:
associating the gesture (i.e. please see above citation(s)) with an object being displayed ([0062], FIG. 1-2, i.e. content to be displayed).
However, Wolfson does not explicitly teach
modifying a characteristic of the displayed object in accordance with the voice command.
In the same field of endeavor Ando et al.  teach
modifying a characteristic (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) of the displayed object (Col. 7, Ln. 17-24, FIG. 2, i.e. a car) in accordance with the voice command (Col. 8, Ln. 31-53, FIG. 5-6, i.e. "ENLARGE THISABOUT THIS SIZE" ("SCALE UP THIS TO ABOUT THIS SIZE" or "SCALE UP THIS ABOUT THISMUCH")).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wolfson teaching of a system comprising multiple touch and voice inputs with Ando et al. teaching of a system comprising multiple touch, voice inputs, and display output corresponding voice command to coordinately enhance user input/output by displaying voice command (Ando et al.’s Col. 8 Ln. 31-45).
Regarding Claim 3, (original) Wolfson teaches the data processing system of claim 1.
However, Wolfson does not explicitly teach
the one or more combined gesture and voice command operations include performing a static command based on the voice command on an object being manipulated by the gesture.
In the same field of endeavor Ando et al. teach
the one or more combined gesture and voice command operations (Col. 8, Ln. 31-53, FIG. 5-6, i.e. "ENLARGE THISABOUT THIS SIZE" ("SCALE UP THIS TO ABOUT THIS SIZE" or "SCALE UP THIS ABOUT THISMUCH")) include performing a static command (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down => size) based on the voice command on an object (Col. 7, Ln. 17-24, FIG. 2, i.e. a car) being manipulated by the gesture (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Wolfson teaching of a system comprising multiple touch and voice inputs with Ando et al. teaching of a system comprising multiple touch, voice inputs and performing static command to coordinately enhance user input by performing static command (Ando et al.’s Col. 8 Ln. 31-45).
Regarding Claim 4, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command comprises a selection (Col. 8, Ln. 21-49, FIG. 5-6, i.e. points to a point D) of one operational state (Col. 8, Ln. 21-49, FIG. 5-6, i.e. points to a point D => selection state) from a plurality of possible operational states (Col. 8, Ln. 21-49, FIG. 5-6, i.e. selection state and sizing state).
Regarding Claim 5, (original) the data processing system of claim 3, wherein
Ando et al. teach
the data processing system of claim 3, wherein the static command (i.e. please see above citation(s)) comprises selecting a parameter (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) of the object (i.e. please see above citation(s)).
Regarding Claim 6, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command (i.e. please see above citation(s)) comprises selecting an object manipulation mode (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down).
Regarding Claim 7, (original) the data processing system of claim 3, wherein
Ando et al. teach
the static command (i.e. please see above citation(s)) comprises an open/close command (Col. 7, Ln. 17-24, FIG. 2, i.e. open “car B”).
Regarding Claim 9, (original) the data processing system of claim 3, wherein
Ando et al. teach
the one or more combined gesture and voice command operations (i.e. please see above citation(s)) include performing an object manipulation command (Col. 8, Ln. 1-20, FIG. 3-4, i.e. scale-up/down) based on the gesture while performing the static command, the object manipulation command and the static command (i.e. please see above citation(s)) at least partially overlapping in time (Col. 8, Ln. 31-53, FIG. 5-6, i.e. While performing the gestures shown in Figs. 5 and 6, the user enters the voice command).
Claim 11 (original) is similarly rejected as shown above in Claim 2.
Claim 12 (original) is similarly rejected as shown above in Claim 3.
Claim 13 (original) is similarly rejected as shown above in Claim 4.
Claim 14 (original) is similarly rejected as shown above in Claim 5.
Claim 15 (original) is similarly rejected as shown above in Claim 6.
Claim 16 (original) is similarly rejected as shown above in Claim 7.
Claim 18 (original) is similarly rejected as shown above in Claim 9.
Claim 20 (original) is similarly rejected as shown above in Claim 2.

(s) 8 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Wolfson (US Patent/PGPub. No. 20080191864) in view of Ando et al. (Patent/PGPub. No. EP 0594129) and Cho (US Patent/PGPub. No. 20030009330).

Regarding Claim 8, (original) Wolfson and Ando et al. teach the data processing system of claim 3.
However, Wolfson and Ando et al. do not explicitly teach
the static command comprises a text insertion command.
In the same field of endeavor, Cho teaches
the static command ([0024], FIG. 3, i.e. edit) comprises a text insertion command ([0024], FIG. 3, i.e. Name/Work/Home/Mobile).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Ando et al. teaching of system comprising touch and voice recognition with Cho teaching of system comprising touch and voice recognition editing contacts to effectively modify personal information (Cho [0024]).
Claim 17 (original) is similarly rejected as shown above in Claim 8.

Conclusion

THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628